Exhibit 10.1

 

 

 

 [logo.jpg]

 

  July 1, 2016    

To:

FactSet Research Systems Inc.

 

601 Merritt 7

Norwalk, CT 06851

Attn: Maurizio Nicolelli

Telephone: 203-810-1586

 

From:

Bank of America, N.A.

  c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated



Bank of America Tower at One Bryant Park

New York, NY 10036

Attn: Gary Rosenblum, Associate General Counsel

Telephone: 646-855-3684
Facsimile: 646-834-9809

 

Re:

Issuer Forward Repurchase Transaction

  (BofAML Reference Number:    1682142479   )

 

Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the Transaction entered into between Bank of America, N.A.
(“BofA”) and FactSet Research Systems Inc. (“Counterparty”) on the Trade Date
specified below (the “Transaction”). The terms of the Transaction shall be set
forth in this Confirmation. This Confirmation shall constitute a “Confirmation”
as referred to in the ISDA Master Agreement specified below.

 

1.             This Confirmation is subject to, and incorporates, the
definitions and provisions of the 2006 ISDA Definitions (including the Annex
thereto) (the “2006 Definitions”) and the definitions and provisions of the 2002
ISDA Equity Derivatives Definitions (the “Equity Definitions”, and together with
the 2006 Definitions, the “Definitions”), in each case as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”). In the event of
any inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern.

 

This Confirmation evidences a complete and binding agreement between BofA and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if BofA and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation). The Transaction shall be the
only Transaction under the Agreement.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. The Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.

 

 
 

--------------------------------------------------------------------------------

 

 

2.     The terms of the particular Transaction to which this Confirmation
relates are as follows:

 

General Terms:

 

 

Trade Date:

July 1, 2016

 

 

Seller:

BofA

 

 

Buyer:

Counterparty

 

 

Shares:

The common stock of Counterparty, par value USD $0.01 per share (Ticker Symbol:
“FDS”)

 

 

Prepayment:

Applicable

 

 

Prepayment Amount:

As provided in Annex B to this Confirmation.

 

 

Prepayment Date:

Initial Share Delivery Date

 

 

Exchange:

NYSE

 

 

Related Exchange(s):

All Exchanges

 

 

  Calculation Agent and  

Determining Party:

The Calculation Agent shall be Bank of America, N.A., acting in accordance with
the requirements of this Confirmation; provided that, following the occurrence
of an Event of Default pursuant to Section 5(a)(vii) of the Agreement with
respect to which BofA is a Defaulting Party, Counterparty shall have the right
to designate a nationally recognized third-party dealer in over-the-counter
corporate equity derivatives to act as the Calculation Agent with respect to the
Transaction under this Confirmation.

          Whenever the Calculation Agent or the Determining Party is required to
act, to make any determination, or to exercise judgment or discretion in any way
with respect to the Transaction hereunder, it will do so in good faith and in a
commercially reasonable manner, and to the extent the Calculation Agent or the
Determining Party makes any judgment, calculation, adjustment or determination,
or exercises its judgment pursuant to the terms of this Confirmation or the
Definitions to take into account the effect of an event, the Calculation Agent
shall do so by reference to the effect of such event on the Hedging Party,
assuming that the Hedging Party maintains a commercially reasonable hedge
position.           Following any adjustment, determination or calculation by
the Calculation Agent or the Determining Party hereunder upon a written request
by Counterparty, the Calculation Agent or the Determining Party, as the case may
be, will promptly (but in any event no later than five (5) Exchange Business
Days following receipt of such written request by the Calculation Agent or the
Determining Party, as the case may be) provide to Counterparty by e-mail to the
e-mail address provided by Counterparty in such written request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such adjustment, determination or
calculation, as the case may be, it being understood that the Calculation Agent
or the Determining Party, as the case may be, shall not be obligated to disclose
any proprietary or confidential models or any other information that may be
proprietary or confidential, in each case, used by the Calculation Agent or the
Determining Party, as the case may be, for such adjustment, determination or
calculation.

 

Valuation Terms:

 

 

Averaging Dates:

Each of the consecutive Exchange Business Days commencing on, and including, the
Exchange Business Day immediately following the Trade Date and ending on, and
including, the Final Averaging Date.

 

 

Final Averaging Date:

The Scheduled Final Averaging Date; provided that BofA shall have the right, in
its absolute discretion, at any time to accelerate the Final Averaging Date, in
whole or in part, to any date that is on or after the Scheduled Earliest
Acceleration Date by written notice to Counterparty no later than 8:00 P.M., New
York City time, on the Exchange Business Day immediately following the
accelerated Final Averaging Date.

 

 
2

--------------------------------------------------------------------------------

 

 

    In the case of any acceleration of the Final Averaging Date in part (a
“Partial Acceleration”), BofA shall specify in its written notice to
Counterparty accelerating the Final Averaging Date the corresponding percentage
of the Prepayment Amount that is subject to valuation on the related Valuation
Date, to be no less than 50% of the Prepayment Amount (determined without regard
to any previous Partial Acceleration in part), and Calculation Agent shall,
acting in a commercially reasonable manner, adjust the terms of the Transaction
as it deems appropriate, in order to take into account the occurrence of such
Partial Acceleration (including cumulative adjustments to take into account all
Partial Accelerations that occur during the term of the Transaction). For the
avoidance of doubt, such adjustments shall be administrative or mechanical in
nature and shall (i) not be based on an observable market, other than the market
for the Shares, or an observable index, other than an index calculated or
measured solely by reference to the Counterparty’s own operations, (ii) be
commercially reasonable in nature as permitted by the Transaction (such as to
consider changes in volatility, expected dividends, stock price, strike price,
stock loan rate or liquidity relevant to the Shares and a market participant’s
ability to maintain a commercially reasonable hedge position in the underlying
shares) and (iii) retain the Counterparty’s right for any settlement to be in
Shares.         Scheduled Final Averaging  

Date:

As provided in Annex B to this Confirmation.

 

Scheduled Earliest Acceleration

 

Date:

As provided in Annex B to this Confirmation.

 

 

Valuation Date:

The Final Averaging Date.

 

 

Averaging Date Disruption:

Modified Postponement, provided that notwithstanding anything to the contrary in
the Equity Definitions, if a Market Disruption Event occurs on any Averaging
Date, the Calculation Agent may, if appropriate in light of market conditions or
regulatory considerations, take any or all of the following actions: (i)
postpone the Scheduled Final Averaging Date in accordance with Modified
Postponement (as modified herein) and/or (ii) determine that such Averaging Date
is a Disrupted Day only in part, in which case the Calculation Agent shall (x)
determine the VWAP Price for such Disrupted Day based on Rule 10b-18 eligible
transactions in the Shares on such Disrupted Day taking into account the nature
and duration of such Market Disruption Event and (y) determine the Settlement
Price in a commercially reasonable manner based on an appropriately weighted
average instead of the arithmetic average described under “Settlement Price”
below. Any Exchange Business Day on which, as of the date hereof, the Exchange
is scheduled to close prior to its normal close of trading shall be deemed not
to be an Exchange Business Day. If a closure of the Exchange prior to its normal
close of trading on any Exchange Business Day is scheduled following the date
hereof, then such Exchange Business Day shall be deemed to be a Disrupted Day in
full. Section 6.6(a) of the Equity Definitions is hereby amended by replacing
the word “shall” in the fifth line thereof with the word “may,” and by deleting
clause (i) thereof, and Section 6.7(c)(iii)(A) of the Equity Definitions is
hereby amended by replacing the word “shall” in the sixth and eighth line
thereof with the word “may.”

 

 
3

--------------------------------------------------------------------------------

 

 

 

Market Disruption Events:

Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be” in clause (ii) thereof, and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

          Section 6.3(d) of the Equity Definitions is hereby amended by deleting
the remainder of the provision following the term “Scheduled Closing Time” in
the fourth line thereof.

 

 

Regulatory Disruption:

Any event that BofA, in its good faith, reasonable judgment and based on the
advice of counsel, determines makes it appropriate with regard to any legal,
regulatory or self-regulatory requirements or related policies and procedures
similarly applicable and consistently applied to accelerated share repurchase
transactions (whether or not such requirements, policies or procedures are
imposed by law or have been voluntarily adopted by BofA) for the Hedging Party
to refrain from or decrease any market activity in connection with the
Transaction or in establishing and maintaining a commercially reasonable hedge
position. The Hedging Party shall notify Counterparty as soon as reasonably
practicable that a Regulatory Disruption has occurred and the Averaging Dates
affected by it; provided that BofA, in making any adjustment to the terms of the
Transaction as a result of a Regulatory Disruption, shall do so based on the
assumption that the Hedging Party maintains a commercially reasonable hedge
position at the time of such event.

 

Settlement Terms:

 

 

Initial Share Delivery:

On the Initial Share Delivery Date, BofA shall deliver to Counterparty the
Initial Shares.

 

 

Initial Share Delivery Date:

The first Exchange Business Day following the Trade Date.

 

 

Initial Shares:

As provided in Annex B to this Confirmation.

 

 

Settlement Date:

The date that falls one Settlement Cycle following the Valuation Date.

 

 

Settlement:

On the Settlement Date, BofA shall deliver to Counterparty the Number of Shares
to be Delivered, if a positive number. If the Number of Shares to be Delivered
is a negative number, the Counterparty Settlement Provisions in Annex A shall
apply.

 

 

Number of Shares to be Delivered:

A number of Shares equal to (a) the Prepayment Amount divided by (b) (i) the
Settlement Price minus (ii) the Price Adjustment Amount; provided that the
Number of Shares to be Delivered as so determined shall be reduced by the number
of Shares delivered on the Initial Share Delivery Date.

 

 

Settlement Price:

The arithmetic average of the VWAP Prices for all Averaging Dates.

 

 

VWAP Price:

For any Averaging Date, the Rule 10b-18 dollar volume weighted average price per
Share for such day based on transactions executed during such day (excluding,
for the avoidance of doubt, (i) trades that do not settle regular way, (ii)
opening (regular way) reported trades in the consolidated system on such
Averaging Day, (iii) trades that occur in the last ten minutes before the
scheduled close of trading on the Exchange on such Averaging Day and ten minutes
before the scheduled close of the primary trading in the market where the trade
is effected, and (iv) trades on such Averaging Day that do not satisfy the
requirements of Rule 10b-18(b)(3) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), as reported on Bloomberg Page “FDS <Equity> AQR
SEC” (or any successor thereto) or, in the event such price is not so reported
on such day for any reason or is manifestly incorrect, as reasonably determined
in good faith and in a commercially reasonable manner by the Calculation Agent
using a volume weighted method.

 

 
4

--------------------------------------------------------------------------------

 

 

 

Price Adjustment Amount:

As provided in Annex B to this Confirmation.

 

 

Excess Dividend Amount:

For the avoidance of doubt, all references to the Excess Dividend Amount in
Section 9.2(a)(iii) of the Equity Definitions shall be deleted.

 

 

Other Applicable Provisions:

To the extent either party is obligated to deliver Shares hereunder, the
provisions of the last sentence of Section 9.2 and Sections 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the Issuer of the Shares) and 9.12 of the Equity Definitions will be applicable
as if “Physical Settlement” applied to the Transaction.

 

Dividends:

 

 

Dividend:

Any dividend or distribution on the Shares other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions.

 

Share Adjustments:

 

 

Method of Adjustment:

Calculation Agent Adjustment; provided that (i) the declaration or payment of
Dividends, (ii) the Transaction pursuant to this Confirmation, (iii) the
Permitted OMR Transaction (as defined below) and (iv) the granting of awards or
repurchase of Shares from holders of awards granted under Counterparty’s equity
incentive plans, including, without limitation, restricted stock, restricted
stock units and options, shall not be a Potential Adjustment Event.

          It shall constitute an additional Potential Adjustment Event if the
Scheduled Final Averaging Date is postponed pursuant to “Averaging Date
Disruption” above, in which case the Calculation Agent may, in its commercially
reasonable judgment, adjust any relevant terms of the Transaction as appropriate
to account for the economic effect on the Transaction of such postponement. For
the avoidance of doubt, any adjustments to the terms of the Transaction shall be
made without duplication in respect of any prior adjustment hereunder.

 

 
5

--------------------------------------------------------------------------------

 

 

Extraordinary Events:

 

Consequences of Merger Events:

 

 

(a) Share-for-Share:

Modified Calculation Agent Adjustment

 

 

(b) Share-for-Other:

Cancellation and Payment

 

 

(c) Share-for-Combined:

Cancellation and Payment

 

 

Tender Offer:

Applicable; provided that Section 12.1(d) of the Equity Definitions shall be
amended by replacing “10%” in the third line thereof with “20%”.

 

Consequences of Tender Offers:

 

 

(a) Share-for-Share:

Modified Calculation Agent Adjustment

 

 

(b) Share-for-Other:

Modified Calculation Agent Adjustment

 

 

(c) Share-for-Combined:

Modified Calculation Agent Adjustment

 

Composition of Combined

 

Consideration:

Not Applicable

 

Consequences of Announcement

 

Events:

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that references to “Tender Offer” shall be replaced
by references to “Announcement Event” and references to “Tender Offer Date”
shall be replaced by references to “Announcement Date”. An Announcement Event
shall be an “Extraordinary Event” for purposes of the Equity Definitions, to
which Article 12 of the Equity Definitions is applicable.

 

 

Announcement Event:

The occurrence of an Announcement Date in an Acquisition Transaction (as defined
in Section 9 below).

 

 

Announcement Date:

The date of the first public announcement by Counterparty or any affiliate of
Counterparty or any party expected to be a party to such Acquisition Transaction
of an Acquisition Transaction, or any publicly announced change or amendment by
such party to the announcement giving rise to an Announcement Date.

 

Provisions applicable to Merger

 

Events and Tender Offers:

For the avoidance of doubt, any adjustments to the terms of any Transaction and
any determination of any amounts due upon termination of any Transaction
hereunder (including, without limitation, as a result of a Merger Event, Tender
Offer, Acquisition Transaction or Merger Transaction, or any announcement with
respect to any of the foregoing) shall be made without duplication in respect of
any prior adjustment hereunder.

 

 

New Shares:

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)”.

 

Nationalization, Insolvency or

 

Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Market or The NASDAQ
Global Select Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 

 
6

--------------------------------------------------------------------------------

 

 

Additional Disruption Events:

 

 

Change in Law:

Applicable

 

 

Failure to Deliver:

Applicable

 

 

Insolvency Filing:

Applicable

 

 

Hedging Disruption:

Applicable

 

 

Increased Cost of Hedging:

Applicable

 

 

Loss of Stock Borrow:

Applicable

 

 

Maximum Stock Loan Rate:

As provided in Annex B to this Confirmation.

 

 

Increased Cost of Stock Borrow:

Applicable

 

 

Initial Stock Loan Rate:

As provided in Annex B to this Confirmation.

 

 

Hedging Party:

For all applicable Potential Adjustment Events and Extraordinary Events, BofA,
assuming that the Hedging Party maintains a commercially reasonable hedge
position.

 

 

Determining Party:

For all Extraordinary Events, BofA, acting in accordance with the requirements
of this Confirmation.

 

 

Non-Reliance:

Applicable

 

Agreements and Acknowledgments

 

Regarding Hedging Activities:

Applicable

 

 

Additional Acknowledgments:

Applicable

 

3.     Account Details:

 

(a) Account for payments to

Counterparty:

 

Bank of America

Charlotte, NC

SWIFT: BOFAUS3N

Bank Routing: 026009593

Account Name: FactSet Research Systems Inc.

Account No.: 003851265198

 

(b) Account for payments to BofA:

 

Bank of America

New York, NY

SWIFT: BOFAUS3N

Bank Routing: 026-009-593

Account Name: Bank of America

Account No.: 0012334-61892

 

4.     Offices:

 

(a) The Office of Counterparty for the Transaction is: Counterparty is not a
Multibranch Party

 

(b) The Office of BofA for the Transaction is: New York

 

 
7

--------------------------------------------------------------------------------

 

 

5.     Notices: For purposes of this Confirmation:

 

(a) Address for notices or communications to Counterparty:

 

FactSet Research Systems Inc.

601 Merritt 7

Norwalk, CT 06851

Attn: Maurizio Nicolelli

Telephone: 203-810-1586

 

(b) Address for notices or communications to BofA:

 

Bank of America, N.A.
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
Bank of America Tower at One Bryant Park
New York, NY 10036
Attn: Gary Rosenblum, Associate General Counsel
Telephone: 646-855-3684
Facsimile: 646-834-9809

 

6.     Additional Provisions Relating to Transactions in the Shares.

 

(a)     Counterparty acknowledges and agrees that the Initial Shares delivered
on the Initial Share Delivery Date may be sold short to Counterparty.
Counterparty further acknowledges and agrees that BofA may, during (i) the
period from the date hereof to the Valuation Date or, if later, the Scheduled
Earliest Acceleration Date without regard to any adjustment thereof pursuant to
“Special Provisions regarding Transaction Announcements” below, and (ii) the
period from and including the first Settlement Valuation Date to and including
the last Settlement Valuation Date, if any (together, the “Relevant Period”),
purchase Shares in connection with the Transaction, which Shares may be used to
cover all or a portion of such short sale or may be delivered to Counterparty.
Such purchases will be conducted independently of Counterparty. The timing of
such purchases by BofA, the number of Shares purchased by BofA on any day, the
price paid per Share pursuant to such purchases and the manner in which such
purchases are made, including without limitation whether such purchases are made
on any securities exchange or privately, shall be within the absolute discretion
of BofA. It is the intent of the parties that the Transaction comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act, and the parties
agree that this Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c), and Counterparty shall not take any action that
results in the Transaction not so complying with such requirements. Without
limiting the generality of the preceding sentence, Counterparty acknowledges and
agrees that (A) Counterparty does not have, and shall not attempt to exercise,
any influence over how, when or whether BofA effects any purchases of Shares in
connection with the Transaction, (B) during the period beginning on (but
excluding) the date of this Confirmation and ending on (and including) the last
day of the Relevant Period, neither Counterparty nor its officers or employees
shall, directly or indirectly, communicate any information regarding
Counterparty or the Shares other than any notices required by Section 6(c) to
any employee of BofA or its Affiliates responsible for trading the Shares in
connection with the transactions contemplated hereby, as the names of such
employees are set forth on Annex C hereto, (C) Counterparty is entering into the
Transaction in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b-5 promulgated under the Exchange Act and (D) Counterparty will not enter
into or alter a corresponding hedging transaction with respect to the Shares.
Counterparty also acknowledges and agrees that any amendment, modification,
waiver or termination of this Confirmation must be effected in accordance with
the requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c) under the Exchange Act. Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5 under the Exchange Act, and no such amendment, modification or waiver
shall be made at any time at which Counterparty is aware of any material
nonpublic information regarding Counterparty or the Shares.

 

(b)     Counterparty agrees that neither Counterparty nor any of its Affiliates
or duly appointed agents shall take any action that would cause Regulation M to
be applicable to any purchases of Shares, or any security for which the Shares
are a reference security (as defined in Regulation M), by Counterparty or any of
its affiliated purchasers (as defined in Regulation M) during the Relevant
Period.

 

 
8

--------------------------------------------------------------------------------

 

 

(c)     Counterparty shall, prior to 9:30 A.M. New York City Time on the first
day of the Relevant Period, notify BofA of the total number of Shares purchased
in Rule 10b-18 purchases of blocks pursuant to the once-a-week block exception
contained in Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated
purchasers during each of the four calendar weeks preceding the first day of the
Relevant Period and during the calendar week in which the first day of the
Relevant Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated
purchaser” each being used as defined in Rule 10b-18).

 

(d)     During the Relevant Period, Counterparty shall (i) notify BofA prior to
the opening of trading in the Shares on any day on which Counterparty makes, or
expects to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act of 1933, as amended (the “Securities Act”)) of any merger,
acquisition, or similar transaction involving a recapitalization relating to
Counterparty (other than any such transaction in which the consideration
consists solely of cash and there is no valuation period), (ii) promptly notify
BofA following any such announcement that such announcement has been made, and
(iii) promptly deliver to BofA following the making of any such announcement a
certificate indicating (A) Counterparty’s average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months preceding the
date of the announcement of such transaction and (B) Counterparty’s block
purchases (as defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of
Rule 10b-18 during the three full calendar months preceding the date of the
announcement of such transaction. In addition, Counterparty shall promptly
notify BofA of the earlier to occur of the completion of such transaction and
the completion of the vote by target shareholders. Counterparty acknowledges
that any such public announcement may result in a Regulatory Disruption and may
cause the Relevant Period to be suspended. Accordingly, Counterparty
acknowledges that its actions in relation to any such announcement or
transaction must comply with the standards set forth in Section 6(a) above.

 

(e)     Without the prior written consent of BofA, Counterparty shall not, and
shall cause its affiliated purchasers (each as defined in Rule 10b-18) not to,
directly or indirectly (including, without limitation, by means of a
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable for Shares during the Relevant
Period.

 

Notwithstanding the immediately preceding paragraph or anything herein to the
contrary (i) Counterparty may purchase Shares (x) on any Exchange Business Day
pursuant to any Rule 10b-18 repurchase plan entered into with BofA or an
Affiliate of BofA (each, a “Permitted OMR Transaction”), so long as, on such
Exchange Business Day, purchases under all Permitted OMR Transactions do not in
the aggregate exceed 5.0% of the ADTV (as such term is defined in Rule
10b-18(a)(1)) on such Exchange Business Day, (ii) an agent independent of
Counterparty may purchase Shares on behalf of an issuer plan sponsored by
Counterparty or any affiliate in accordance with the requirements of
Section 10b-18(a)(13)(ii) under the Exchange Act (with “issuer plan” and “agent
independent of Counterparty” each being used herein as defined in Rule 10b-18),
(iii) Counterparty or any “affiliated purchaser” may purchase Shares in
(x) unsolicited transactions or (y) privately negotiated (off-market)
transactions, in each case, that are not and are not reasonably likely to result
in “Rule 10b-18 purchases” (as defined in Rule 10b-18), in each case, without
BofA’s consent and (iv) Counterparty may repurchase Shares from holders of
awards granted under Counterparty’s equity incentive plans, including, without
limitation, restricted stock, restricted stock units and options.

 

7.     Representations, Warranties and Agreements.

 

(a)     In addition to the representations, warranties and agreements in the
Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, BofA as follows:

 

(i)     As of the Trade Date, and as of the date of any election by Counterparty
of the Share Termination Alternative under (and as defined in) Section 10(a)
below, (A) Counterparty is not aware of any material nonpublic information
regarding Counterparty or the Shares and (B) Counterparty is in compliance in
all material respects with its reporting obligations under the Exchange Act.

 

(ii)     Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that BofA is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.

 

 
9

--------------------------------------------------------------------------------

 

 

(iii)     Without limiting the generality of Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.

 

(iv)     Prior to the Trade Date, Counterparty shall deliver to BofA a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as BofA shall reasonably request.
Counterparty has publicly disclosed its intention to institute a program for the
acquisition of Shares.

 

(v)     Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) in violation of the Exchange Act.

 

(vi)     Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

(vii)     On the Trade Date, the Prepayment Date, the Initial Share Delivery
Date and the Settlement Date, Counterparty is not, or will not be, “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”)) and Counterparty
would be able to purchase the Shares hereunder in compliance with the corporate
laws of the jurisdiction of its incorporation.

 

     (viii)     To the best of Counterparty’s knowledge, no state or local
(including non-U.S. jurisdictions) law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of BofA or its affiliates owning
or holding (however defined) Shares.     

 

(ix)     Counterparty shall not declare or pay any Dividend (as defined above)
to holders of record as of any date occurring prior to the Settlement Date or,
if the provisions of Annex A apply, the Cash Settlement Payment Date, other than
an ordinary cash dividend of USD $0.50 or less per Share to holders of record on
August 31 (or any later date within the same quarterly fiscal period of
Counterparty).

 

(x)     Counterparty understands no obligations of BofA to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of BofA or any governmental agency.

 

(xi)     For the purpose of Section 3(e) of the Agreement, Counterparty makes
the following representation: Counterparty is not required by any applicable
law, as modified by the practice of any relevant governmental revenue authority,
of any Relevant Jurisdiction to make any deduction or withholding for or on
account of any Tax from any payment (other than, as may be required by
applicable law, interest under Section 9(h) of the Agreement) to be made by
Counterparty to BofA under the Agreement. In making this representation,
Counterparty may rely on (A) the accuracy of any representations made by BofA
pursuant to Section 3(f) of the Agreement; (B) the satisfaction of the agreement
of BofA contained in Section 4(a)(i) or 4(a)(iii) of the Agreement and the
accuracy and effectiveness of any document provided by BofA pursuant to Section
4(a)(i) or 4(a)(iii) of the Agreement; and (C) the satisfaction of the agreement
of BofA contained in Section 4(d) of the Agreement, except that it will not be a
breach of this representation where reliance is placed on clause (B) above and
BofA does not deliver a form or document under Section 4(a)(iii) of the
Agreement by reason of material prejudice to its legal or commercial position.

 

(xii)     For the purpose of Section 3(f) of the Agreement, Counterparty makes
the following representation: Counterparty is (i) a corporation for U.S. federal
income tax purposes and is organized under the laws of Delaware and (ii) a “U.S.
person” (as that term is used in section 1.1441-4(a)(3)(ii) of United States
Treasury Regulations) for U.S. federal income tax purposes.

 

 
10

--------------------------------------------------------------------------------

 

 

(b)     Each of BofA and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

 

(c)     Counterparty acknowledges that the offer and sale of the Transaction to
it is intended to be exempt from registration under the Securities Act, by
virtue of Section 4(a)(2) thereof. Accordingly, Counterparty represents and
warrants to BofA that (i) it has the financial ability to bear the economic risk
of its investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

 

(d)     Counterparty agrees and acknowledges that BofA is a “financial
institution”, “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this Confirmation is (i) a “securities contract”, as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value”, “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment”, within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement”, as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value”, “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer”, as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) BofA is entitled
to the protections afforded by, among other sections, Sections 362(b)(6),
362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

 

(e)     In addition to the representations, warranties and covenants in this
Agreement, BofA represents, warrants and covenants to Counterparty that:

 

(i)     BofA shall use commercially reasonable efforts, during the Calculation
Period and any Settlement Valuation Period (as defined in Annex A) for the
Transaction, to make all purchases of Shares in connection with the Transaction
in a manner that would comply with the limitations set forth in clauses (b)(1),
(b)(2), (b)(3) and (b)(4) and (c) of Rule 10b-18, as if such rule were
applicable to such purchases and taking into account any applicable Securities
and Exchange Commission no-action letters as appropriate, and subject to any
delays between the execution and reporting of a trade of the Shares on the
Exchange and other circumstances beyond BofA’s control; provided that, during
the Calculation Period, the foregoing agreement shall not apply to purchases
made to dynamically hedge for BofA’s own account or the account of its
affiliate(s) the optionality arising under the Transaction (including, for the
avoidance of doubt, timing optionality); and provided further that, without
limiting the generality of the first sentence of this Section 7(a), BofA shall
not be responsible for any failure to comply with Rule 10b-18(b)(3) to the
extent any transaction that was executed (or deemed to be executed) by or on
behalf of Counterparty or an “affiliated purchaser” (as defined under Rule
10b-18) pursuant to a separate agreement is not deemed to be an “independent
bid” or an “independent transaction” for purposes of Rule 10b-18(b)(3).

 

(ii)     In connection with the Transaction, BofA has not, at any time prior to
execution of the Confirmation, discussed any offsetting transaction(s) in
respect of the Transaction with any third party.

 

(iii)     BofA has implemented policies and procedures, taking into
consideration the nature of its business, reasonably designed to ensure that
individuals making investment decisions related to the Transaction do not have
access to material nonpublic information regarding Counterparty or the Shares.

 

 
11

--------------------------------------------------------------------------------

 

 

(iv)     Within one Exchange Business Day of purchasing any Shares on behalf of
Counterparty pursuant to the once-a-week block exception set forth in paragraph
(b)(4) of Rule 10b-18, BofA shall notify Counterparty of the total number of
Shares so purchased.

 

(v)      On Wednesday of each week (or, if such date is not an Exchange Business
Day, the following Exchange Business Day) during the Relevant Period, BofA shall
provide a report (“Weekly Report”) in connection with the Transaction to the
Counterparty and to such other persons or agents of the Counterparty as the
Counterparty shall reasonably designate in writing, by electronic mail to the
Counterparty or its designee. Each Weekly Report shall include the VWAP Price
for each such Exchange Business Day and the high and low price of the Shares on
each such Exchange Business Day. For the avoidance of doubt and notwithstanding
anything to the contrary herein, the VWAP Price for purposes of this
Confirmation shall be determined pursuant the language opposite the caption
“VWAP Price” in Section 2 of this Confirmation under the heading “Settlement
Terms” and not on the basis of, or by reference to, the VWAP Price set forth in
any Weekly Report.

 

(vi)     For the purpose of Section 3(e) of the Agreement, BofA makes the
following representation: BofA is not required by any applicable law, as
modified by the practice of any relevant governmental revenue authority, of any
Relevant Jurisdiction to make any deduction or withholding for or on account of
any Tax from any payment (other than, as may be required by applicable law,
interest under Section 9(h) of the Agreement) to be made by BofA to Counterparty
under the Agreement. In making this representation, BofA may rely on (A) the
accuracy of any representations made by Counterparty pursuant to Section 3(f) of
the Agreement; (B) the satisfaction of the agreement of Counterparty contained
in Section 4(a)(i) or 4(a)(iii) of the Agreement and the accuracy and
effectiveness of any document provided by Counterparty pursuant to Section
4(a)(i) or 4(a)(iii) of the Agreement; and (C) the satisfaction of the agreement
of Counterparty contained in Section 4(d) of the Agreement, except that it will
not be a breach of this representation where reliance is placed on clause (B)
above and Counterparty does not deliver a form or document under Section
4(a)(iii) of the Agreement by reason of material prejudice to its legal or
commercial position.

 

(vii)     For the purpose of Section 3(f) of the Agreement, BofA makes the
following representation: It is a national banking association organized and
existing under the laws of the United States of America, is an exempt recipient
under Treasury Regulation Section 1.6049-4(c)(1)(ii)(M) and its federal taxpayer
identification number is 94-1687665.

 

8.     Agreements and Acknowledgements Regarding Hedging.

 

Counterparty acknowledges and agrees that:

 

(a)      During the Relevant Period, BofA and its Affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction;

 

(b)      BofA and its Affiliates also may be active in the market for Shares
other than in connection with hedging activities in relation to the Transaction;

 

(c)      BofA shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Settlement Price and/or the VWAP
Price; and

 

(d)      Any market activities of BofA and its Affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Price and/or the VWAP Price, each in a manner that may be adverse to
Counterparty.

 

 
12

--------------------------------------------------------------------------------

 

 

9.     Special Provisions regarding Transaction Announcements.

 

(a)     If a Transaction Announcement occurs on or prior to the Settlement Date,
then the Calculation Agent may make such adjustment to the exercise, settlement,
payment or any of the other terms of the Transaction (including without
limitation, the Number of Shares to be Delivered and the Price Adjustment
Amount) as the Calculation Agent in its good faith, commercially reasonable
judgment determines appropriate to account for the economic effect of the
Transaction Announcement (and, for the avoidance of doubt, in such event the
Number of Shares to be Delivered may be reduced below zero pursuant to the
proviso to such definition). If a Transaction Announcement occurs after the
Trade Date but prior to the Scheduled Earliest Acceleration Date, the Scheduled
Earliest Acceleration Date shall be adjusted to be the date of such Transaction
Announcement.

 

(b)     “Transaction Announcement” means (i) the announcement by Counterparty or
any affiliate of Counterparty or any party expected to be a party to such
Acquisition Transaction of an Acquisition Transaction, (ii) an announcement that
Counterparty or any affiliate of Counterparty has entered into an agreement, a
letter of intent or an understanding to enter into an Acquisition Transaction,
(iii) the announcement by Counterparty or any affiliate of Counterparty or any
party expected to be a party to such Acquisition Transaction of an intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include, an Acquisition Transaction, or (iv) any other
announcement that in the reasonable judgment of the Calculation Agent may result
in an Acquisition Transaction. For the avoidance of doubt, announcements as used
in this definition of Transaction Announcement refer to any public announcement
whether made by the Issuer or a third party.

 

“Acquisition Transaction” means with respect to Counterparty (i) any Merger
Event (and for purposes of this definition the definition of Merger Event shall
be read with the references therein to “100%” being replaced by “20%” and to
“50%” by “85%” and as if the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition were deleted)
or Tender Offer, or any other transaction involving the merger of Counterparty
with or into any third party, (ii) the sale or transfer of all or substantially
all of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 20% of the market capitalization of
Counterparty and (v) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).

 

10.     Other Provisions.

 

(a)     Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If either party would owe the other party any amount
pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or
pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to satisfy or to
require BofA to satisfy, as the case may be, any such Payment Obligation, in
whole or in part, by the Share Termination Alternative (as defined below) by
giving irrevocable telephonic notice to BofA, confirmed in writing within one
Scheduled Trading Day, no later than 9:30 A.M. New York City time on the Merger
Date, Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable
(“Notice of Share Termination”); provided that if BofA would owe Counterparty
the Payment Obligation and Counterparty does not elect to require BofA to
satisfy such Payment Obligation by the Share Termination Alternative in whole,
BofA shall have the right, in its sole discretion, to elect to satisfy any
portion of such Payment Obligation that Counterparty has not so elected by the
Share Termination Alternative, notwithstanding Counterparty’s failure to elect
or election to the contrary; and provided further that Counterparty shall not
have the right to so elect (but, for the avoidance of doubt, BofA shall have the
right to so elect) in the event of (i) an Insolvency, a Nationalization, a
Merger Event or a Tender Offer, in each case, in which the consideration or
proceeds to be paid to all holders of Shares consists solely of cash or (ii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party, which Event of Default or
Termination Event resulted from an event or events within Counterparty’s
control. Upon such Notice of Share Termination, the following provisions shall
apply on the Scheduled Trading Day immediately following the Merger Date, Tender
Offer Date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable, with respect to
the Payment Obligation or such portion of the Payment Obligation for which the
Share Termination Alternative has been elected (the “Applicable Portion”):

 

Share Termination Alternative:

Applicable and means, if delivery pursuant to the Share Termination Alternative
is owed by BofA, that BofA shall deliver to Counterparty the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable, or such later date as the Calculation
Agent may reasonably determine (the “Share Termination Payment Date”), in
satisfaction of the Payment Obligation or the Applicable Portion, as the case
may be. If delivery pursuant to the Share Termination Alternative is owed by
Counterparty, paragraphs 2 through 5 of Annex A shall apply as if such delivery
were a settlement of the Transaction to which Net Share Settlement (as defined
in Annex A) applied, the Cash Settlement Payment Date were the Early Termination
Date, the Forward Cash Settlement Amount were zero (0) minus the Payment
Obligation (or the Applicable Portion, as the case may be) owed by Counterparty,
and “Shares” as used in Annex A were replaced by “Share Termination Delivery
Units.”

 

 
13

--------------------------------------------------------------------------------

 

 

Share Termination Delivery

Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation (or the Applicable Portion, as the case
may be) divided by the Share Termination Unit Price. The Calculation Agent shall
adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price.

 

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to the parties at the time of notification of the Payment Obligation.

 

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer. If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

 

Failure to Deliver:

Applicable

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.

 

(b)     Equity Rights. BofA acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.

 

 
14

--------------------------------------------------------------------------------

 

 

(c)     [RESERVED]

 

(d)     Staggered Settlement. If BofA would owe Counterparty any Shares pursuant
to the “Settlement Terms” above, BofA may, by notice to Counterparty on or prior
to the Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, BofA will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver under “Settlement Terms” above among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
BofA will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that BofA would
otherwise be required to deliver on such Nominal Settlement Date.

 

(e)     Transfer and Assignment. Notwithstanding anything in the contrary in the
Agreement, BofA may transfer or assign any of its rights or duties hereunder to
any one or more of its affiliates without the prior written consent of
Counterparty; provided that such affiliate of BofA has a rating for its long
term, unsecured and unsubordinated indebtedness that is equal to or better than
BofA’s credit rating at the time of such transfer or assignment and provided
that (i) no Event of Default, Potential Event of Default or Termination Event
with respect to which BofA is the Defaulting Party or an Affected Party, as the
case may be, exists or would result therefrom, (ii) no Market Disruption Event
or other event giving rise to a right or responsibility to terminate or cancel
the Transaction or to make an adjustment to the terms of the Transaction would
result therefrom, (iii) at the time of such assignment or transfer, Counterparty
would not, as a result of such assignment or transfer, reasonably be expected at
any time either (A) to be required to pay (including a payment in kind) to BofA
or such Transferee an amount in respect of an Indemnifiable Tax greater than the
amount Counterparty would have been required to pay to BofA in the absence of
such transfer or (B) to receive a payment (including a payment in kind) from
which an amount is required to be deducted or withheld for or on account of a
Tax as to which no additional amount is required to be paid, (iv) BofA shall
have caused the transferee to make such Payee Tax Representations and to provide
such tax documentation as may be reasonably requested by Counterparty to permit
Counterparty to determine that the transfer complies with the requirements of
clause (iii) in this paragraph, (v) Counterparty would not, at the time and as a
result of such transfer or assignment, reasonably be expected to become subject
to any registration, qualification, reporting or other requirement under
applicable law or regulation to which it would not otherwise have been subject
absent such transfer or assignment and (vi) BofA shall be responsible for
reasonable fees and actual, documented out-of-pocket expenses, including
reasonable fees and actual, documented out-of-pocket expenses of external
counsel, incurred by Counterparty in connection with any transfer or potential
transfer by BofA.

 

(f)     Additional Termination Event. It shall constitute an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party and BofA shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement if, on two consecutive Exchange Business Days, the price per
Share on the Exchange at closing of the regular trading session (including any
extensions thereof) of the Exchange (without regard to pre-open or after hours
trading outside of such regular trading session for each such Exchange Business
Day), as determined by the Calculation Agent, is at or below the Threshold Price
(as provided in Annex B to this Confirmation), and the Exchange Business Day
immediately following such second consecutive Exchange Business Day will be the
“Early Termination Date” for the Transaction.

 

(g)     Amendments to Equity Definitions. The following amendments shall be made
to the Equity Definitions:

 

(i)      Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “a material economic effect
on the relevant Transaction”;

 

(ii)     The first sentence of Section 11.2(c) of the Equity Definitions, prior
to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction or Share Forward Transaction,
then following the announcement or occurrence of any Potential Adjustment Event,
the Calculation Agent will determine whether such Potential Adjustment Event has
a material economic effect on the Transaction and, if so, will (i) make
appropriate adjustment(s), if any, to any one or more of:’ and the portion of
such sentence immediately preceding clause (ii) thereof is hereby amended by
deleting the words “diluting or concentrative” and the words “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing such latter phrase with the words “(and, for the avoidance of doubt,
adjustments may be made to account solely for changes in volatility, stock loan
rate or liquidity relative to the relevant Shares)”;

 

 
15

--------------------------------------------------------------------------------

 

 

(iii)      Section 11.2(e) of the Equity Definitions is hereby amended by
deleting clause (iii) thereof in its entirety. Section 11.2(e)(v) of the Equity
Definitions is amended by adding the words “at a premium to the current market
price thereof (other than in connection with Permitted Purchases)” after the
word “Shares” in such Section. Section 11.2(e)(vii) of the Equity Definitions is
hereby amended by deleting the words “diluting or concentrative effect on the
theoretical value of the relevant Shares” and replacing them with the words “a
material economic effect on the relevant Transaction”;

 

(iv)      Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
BofA’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
issuer”;

 

(v)     Section 12.9(b)(iv) of the Equity Definitions is hereby amended by (A)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and (B)
deleting the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares in the amount of the Hedging Shares or” in the penultimate sentence; and

 

(vi)     Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A)
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.

 

(h)     No Netting and Set-off. Each party waives any and all rights it may have
to set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

 

(i)     Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(j)     Designation by BofA. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing BofA to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty, BofA
(the “Designator”) may designate any of its Affiliates (the “Designee”) to
deliver or take delivery, as the case may be, and otherwise perform its
obligations to deliver, if any, or take delivery of, as the case may be, any
such Shares or other securities in respect of the Transaction, and the Designee
may assume such obligations, if any. Such designation shall not relieve the
Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous sentence, if the Designee shall have performed the obligations, if any,
of the Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.

 

(k)     Termination Currency. The Termination Currency shall be USD.

 

(l)     Wall Street Transparency and Accountability Act of 2010.  The parties
hereby agree that none of (i) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), (ii) any similar legal certainty
provision included in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (iii) the enactment of the WSTAA or any
regulation under the WSTAA, (iv) any requirement under the WSTAA or (v) any
amendment made by the WSTAA shall limit or otherwise impair either party’s right
to terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased cost, regulatory change or similar event under this
Confirmation, the Equity Definitions or the Agreement (including, but not
limited to, any right arising from any Change in Law, Hedging Disruption,
Increased Cost of Hedging or Illegality).

 

 
16

--------------------------------------------------------------------------------

 

 

(m)     Tax Matters

 

 

(i)

Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”, each
as defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Agreement.

 

 

(ii)

HIRE Act.  “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of the
Agreement, shall not include any tax imposed on payments treated as dividends
from sources within the United States under Section 871(m) of the Code or any
regulations issued thereunder.

 

 

(iii)

Tax documentation. Each of Counterparty and BofA shall provide to the other
party hereto a valid U.S. Internal Revenue Service Form W-9, or any successor
thereto, (i) on or before the date of execution of this Confirmation and (ii)
promptly upon learning that any such tax form previously provided by
Counterparty or BofA, as applicable, has become obsolete or incorrect.
Additionally, each of Counterparty and BofA shall, promptly upon request by the
other party hereto, provide such other tax forms and documents requested by such
other party.

 

(n)     Waiver of Trial by Jury. Each of Counterparty and Bofa hereby
irrevocably waives (on its own behalf and, to the extent permitted by applicable
law, on behalf of its stockholders) all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to the Transaction or the actions of BofA or its
affiliates in the negotiation, performance or enforcement hereof.

 

(o)     Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

[Signature Page Follows]

 

 
17

--------------------------------------------------------------------------------

 

 

 [logo.jpg]

 

 

Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us by mail or facsimile transmission to the address for Notices indicated
above.

 

 

 

 

Yours sincerely,

 

BANK OF AMERICA, N.A.

 

 

 

By: /s/ Christopher A. Hutmaker

Name: Christopher A. Hutmaker

Title:   Managing Director

 

 

 

 

Confirmed as of the date first above written:

 

FactSet Research Systems Inc.

 

 

By:     /s/ Rachel Stern________________________

Name:      Rachel Stern

Title:        Senior Vice President and General Counsel

 

 


--------------------------------------------------------------------------------

 

  

ANNEX A

 

COUNTERPARTY SETTLEMENT PROVISIONS

 

1.     The following Counterparty Settlement Provisions shall apply to the
extent indicated under the Confirmation:

 

 

Settlement Currency:

USD

 

 

Settlement Method Election:

Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to BofA in
writing on the date it notifies BofA of its election that, as of such date, the
Electing Party is not aware of any material non-public information regarding
Counterparty or the Shares and is electing the settlement method in good faith
and not as part of a plan or scheme to evade compliance with the federal
securities laws.

 

 

Electing Party:

Counterparty

 

Settlement Method

 

Election Date:

The date that is the earlier of (i) 3 Exchange Business Days prior to the
Scheduled Final Averaging Date and (ii) the second Exchange Business Day
immediately following the Valuation Date.

 

 

Default Settlement Method:

Net Share Settlement

 

 

Special Settlement:

Either (i) a settlement to which this Annex A applies that follows the
occurrence of a Transaction Announcement to which Section 9 of this Confirmation
applies or (ii) any settlement to which paragraphs 2 through 5 of this Annex A
apply that follows a termination or cancellation of the Transaction pursuant to
Section 6 of the Agreement or Article 12 of the Equity Definitions to which
Section 10(a) of this Confirmation applies.

 

Forward Cash Settlement 

 

Amount:

The Number of Shares to be Delivered multiplied by the Settlement Valuation
Price.

 

 

Settlement Valuation Price:

The arithmetic average of the VWAP Prices for all Settlement Valuation Dates,
subject to Averaging Date Disruption, determined as if each Settlement Valuation
Date were an Averaging Date (with Averaging Date Disruption applying as if the
last Settlement Valuation Date were the Final Averaging Date and the Settlement
Valuation Price were the Settlement Price).

 

 

Settlement Valuation Dates:

A number of Scheduled Trading Days selected by BofA in its reasonable
discretion, beginning on the Scheduled Trading Day immediately following the
later of the Settlement Method Election Date and the Final Averaging Date.

 

 

Cash Settlement:

If Cash Settlement is applicable, then Counterparty shall pay to BofA the
absolute value of the Forward Cash Settlement Amount on the Cash Settlement
Payment Date.

 

Cash Settlement

 

Payment Date:

The date one Settlement Cycle following the last Settlement Valuation Date.

 

Net Share Settlement

 

Procedures:

If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 5 below.

 

 
A-1

--------------------------------------------------------------------------------

 

 

2.     Net Share Settlement shall be made by delivery on the Settlement Date of
a number of Shares equal to the product of (i) the absolute value of the Number
of Shares to be Delivered and (ii) 100%, plus a commercially reasonable amount
determined by BofA to account for the fact that such Shares will not be
registered for resale; provided that in the case of a Special Settlement, Net
Share Settlement shall be made (i) by delivery on the Cash Settlement Payment
Date (such date, the “Net Share Settlement Date”) of a number of Shares (the
“Restricted Payment Shares”) with a value equal to the absolute value of the
Forward Cash Settlement Amount, with such Shares’ value based on the realizable
market value thereof to a market participant determined in a commercially
reasonable manner (which value shall take into account an illiquidity discount
resulting from the fact that the Restricted Payment Shares will not be
registered for resale), as determined by the Calculation Agent in its good
faith, commercially reasonable judgment (the “Restricted Share Value”), and
paragraph 3 of this Annex A shall apply to such Restricted Payment Shares, and
(ii) by delivery of the Make-Whole Payment Shares as described in paragraph 4
below.

 

3.     (a)     All Restricted Payment Shares and Make-Whole Payment Shares shall
be delivered to BofA (or any affiliate of BofA designated by BofA) pursuant to
the exemption from the registration requirements of the Securities Act provided
by Section 4(a)(2) thereof.

 

(b)     As of or prior to the date of delivery, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, BofA and any potential purchaser of any such Shares from
BofA (or any affiliate of BofA designated by BofA) identified by BofA shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for private
placements of equity securities for companies of similar size and
characteristics (including, without limitation, the right to have made available
to them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them), provided that
prior to receiving or being granted access to any such information, any such
potential purchaser may be required by Counterparty to enter into a customary
nondisclosure agreement with Counterparty in respect of any such due diligence
investigation.

 

(c)     As of the date of delivery, Counterparty shall enter into an agreement
(a “Private Placement Agreement”) with BofA (or any affiliate of BofA designated
by BofA) in connection with the private placement of such Shares by Counterparty
to BofA (or any such affiliate) and the private resale of such Shares by BofA
(or any such affiliate), substantially similar to private placement purchase
agreements customary for private placements of equity securities for companies
of similar size and characteristics, in form and substance commercially
reasonably satisfactory to BofA, which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating to the indemnification
of, and contribution in connection with the liability of, BofA and its
affiliates, and shall provide for the payment by Counterparty of all
commercially reasonable fees and expenses in connection with such resale
specified in writing in sufficient detail, including all commercially reasonable
fees and expenses of counsel for BofA, and shall contain representations,
warranties and agreements of Counterparty reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales.

 

(d)     Counterparty shall not take or cause to be taken any action that would
make unavailable either (i) the exemption set forth in Section 4(a)(2) of the
Securities Act for the sale of any Restricted Payment Shares or Make-Whole
Payment Shares by Counterparty to BofA or (ii) an exemption from the
registration requirements of the Securities Act reasonably acceptable to BofA
for resales of Restricted Payment Shares and Make-Whole Payment Shares by the
BofA (or an affiliate of BofA).

 

(e)     Counterparty expressly agrees and acknowledges that the public
disclosure of all material information relating to Counterparty is within
Counterparty’s control.

 

4.     If Restricted Payment Shares are delivered in accordance with paragraph 3
above, on the last Settlement Valuation Date, a balance (the “Settlement
Balance”) shall be established with an initial balance equal to the absolute
value of the Forward Cash Settlement Amount. Following the delivery of
Restricted Payment Shares or any Make-Whole Payment Shares, BofA shall sell all
such Restricted Payment Shares or Make-Whole Payment Shares in a commercially
reasonable manner. At the end of each Exchange Business Day upon which sales
have been made, the Settlement Balance shall be reduced by an amount equal to
the aggregate proceeds received by BofA or its affiliate upon the sale of such
Restricted Payment Shares or Make-Whole Payment Shares, less a customary and
commercially reasonable private placement fee for private placements of common
stock by issuers of similar size and characteristics. If, on any Exchange
Business Day, all Restricted Payment Shares and Make-Whole Payment Shares have
been sold and the Settlement Balance has not been reduced to zero, Counterparty
shall at its election (i) deliver to BofA or as directed by BofA one Settlement
Cycle following such Exchange Business Day an additional number of Shares (the
“Make-Whole Payment Shares” and, together with the Restricted Payment Shares,
the “Payment Shares”) equal to (x) the Settlement Balance as of such Exchange
Business Day divided by (y) the Restricted Share Value of the Make-Whole Payment
Shares as of such Exchange Business Day or (ii) promptly deliver to BofA cash in
an amount equal to the then remaining Settlement Balance. This provision shall
be applied successively until either the Settlement Balance is reduced to zero
or the aggregate number of Restricted Payment Shares and Make-Whole Payment
Shares equals the Maximum Deliverable Number. If on any Exchange Business Day,
Restricted Payment Shares and Make-Whole Payment Shares remain unsold and the
Settlement Balance has been reduced to zero, BofA shall promptly return such
unsold Restricted Payment Shares or Make-Whole Payment Shares.

 

 
A-2 

--------------------------------------------------------------------------------

 

 

5.     Notwithstanding the foregoing, in no event shall Counterparty be required
to deliver more than the Maximum Deliverable Number of Shares hereunder.
“Maximum Deliverable Number” means the number of Shares set forth as such in
Annex B to this Confirmation. Counterparty represents and warrants to BofA
(which representation and warranty shall be deemed to be repeated on each day
from the date hereof to the Settlement Date or, if Counterparty has elected to
deliver any Payment Shares hereunder in connection with a Special Settlement, to
the date on which resale of such Payment Shares is completed (the “Final Resale
Date”)) that the Maximum Deliverable Number is equal to or less than the number
of authorized but unissued Shares of Counterparty that are not reserved for
future issuance in connection with transactions in such Shares (other than the
transactions under this Confirmation) on the date of the determination of the
Maximum Deliverable Number (such Shares, the “Available Shares”). In the event
Counterparty shall not have delivered the full number of Shares otherwise
deliverable as a result of this paragraph 5 (the resulting deficit, the “Deficit
Shares”), Counterparty shall be continually obligated to deliver, from time to
time until the full number of Deficit Shares have been delivered pursuant to
this paragraph, Shares when, and to the extent that, (i) Shares are repurchased,
acquired or otherwise received by Counterparty or any of its subsidiaries after
the date hereof (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved or (iii) Counterparty additionally authorizes
any unissued Shares that are not reserved for other transactions. Counterparty
shall immediately notify BofA of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.

 

 
A-3 

--------------------------------------------------------------------------------

 

 

 

ANNEX B

 

 

Prepayment Amount:       USD 120,000,000    

Scheduled Final Averaging Date:

[*****]

 

Scheduled Earliest Acceleration

Date:

[*****]

    Initial Shares:    595,607 Shares     Price Adjustment Amount:    USD
[*****]     Maximum Stock Loan Rate:  200 basis points     Initial Stock Loan
Rate: 25 basis points     Threshold Price:    USD 80.59     Maximum Deliverable
Number: 1,489,018 Shares 

 

 
B-1 

--------------------------------------------------------------------------------

 

 

ANNEX C 

Francois Lu
Yury Mulman
Karen Chang

 

C-1

 

 